DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on May 31, 2022. The application contains claims 1-20: 
Claims 1, 10, and 19 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on May 31, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new citations from the prior art on record and new rationales. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Interpretation
Applicant failed to specifically point out the support for the following new amendments as recited in claims 1, 10, and 19, lines 14-16, 19-21, and 15-17, respectively:
“repeating/repeat said applying of the grading scheme, based on respective association of the automotive data with the connective vehicles and further based on respective data type of the automotive data”
The following portion of paragraph [0025] in the specification as filed has been identified and replied upon by the examiner to interpret the above limitation:
“… Whenever the statistic information 134 or other parameters are changed over time, the scoring process may be carried out again and the score of the data records may be updated accordingly.”
As a result, this limitation is interpreted to mean: apply the grading scheme again when the data changes over time.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities: 
Claims 1, 10, and 19 each recite “the connective vehicles” in line 15, 20, and 16, respectively. Applicant is advised to amend it to “the connected vehicles” to remain consistent with the antecedent basis “connected vehicles” in line 1, 1, and 2 of each respective claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20080255869 A1), in view of Marrelli et al. (US 20160070725 A1).

With regard to claim 1,
Young teaches
a method of scoring automotive data related to connected vehicles and originated from a plurality of data sources (Abstract; Fig. 1: a fleet of vehicles reads on both “connected vehicles” and “a plurality of data sources”), the method comprising: 
obtaining processed automotive data records originated from a plurality of data sources related to a plurality of connected vehicles (Fig. 1, step 30; [0038]-[0040]: collect a set of driving data for each vehicle of a fleet of vehicles, wherein the set of driving data corresponds to “automotive data records”. [0066]: process the collected raw acceleration data before transmitting the data to a secure database, hence, “processed automotive data records”); 
collecting statistic information from said processed automotive data records, based on selected scoring metrics, wherein said statistic information comprise real-time statistical representation of the processed automotive data records in view of the selected scoring metrics (Fig. 1; [0048]-[0050]: collect acceleration data for each vehicle for each maneuver defined in Fig. 3 and calculate individual score for each maneuver, where all maneuvers defined in Score Type 166 of Fig. 3 corresponds to “selected scoring metrics”, and acceleration data collected and scores calculated for each of the maneuvers correspond to “statistic information”, representative of real-time statistics of driver performance in terms of all the selected maneuvers); 
applying a grading scheme to the statistic information, to yield a score for at least one of: the data sources, the data records, wherein the grading scheme is tailored per one of a plurality of use cases for automotive data consumption ([0058]-[0059]: Fig. 3 illustrates “a grading scheme” that defines Score Weighting 162 and Highlight Threshold 164 for each maneuver Score Type 166. [0063]: Fig. 5 illustrates the scores calculated for each maneuver of each of the fleet of vehicles based on the grading scheme, hence, “applying a grading scheme … to yield a score for … the data records”. The score configuration illustrated in Fig. 3 represents one use case, but a plurality of use cases can be configured by adjusting the Score Weighting and Highlight Threshold for each maneuver defined in Score Type); and 
repeating said applying of the grading scheme, based on respective association of the automotive data with the connective vehicles and further based on respective data type of the automotive data ([0061]-[0062]: run the report for a suitable period, e.g., one-week or longer reporting period. Fig. 6: Quick Time Range, Start Date, and End Date indicate running the report for different periods of time to monitor driver behavior over time. In combination, it teaches running the reports periodically. Since running the report involves applying the grading scheme in Fig. 3 as discussed above, hence, "repeating said applying of the grading scheme". Fig. 6; [0064]: the vehicles to be included in the report (button 290) indicates data based upon to generate the report is from what vehicles, hence, "respective association of the automotive data with the connective vehicles”. Fig. 5: columns Loaded Left Turn, Unloaded Turn, Speed, etc. are examples of different types of data collected from respective vehicles to run the report, hence, "respective data type of the automotive data").
Young does not teach
wherein the score indicates: data integrity; data occurrence; data accuracy; and data freshness, of the processed automotive data records. 
Marrelli teaches
wherein the score indicates: data integrity; data occurrence; data accuracy; and data freshness, of the processed automotive data records (Fig. 4; [0043]; [0057]; [0062]-[0064]: data quality percentage scores correspond to “the score”; data quality metrics pertaining to validity, accuracy, and timeliness, wherein validity corresponds to “data integrity”, attribute percentage value corresponds to “data occurrence”, accuracy corresponds to “data accuracy”,  and timeliness corresponds to “data freshness”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Marrelli to include data integrity, data occurrence, data accuracy, and data freshness in the scoring metrics. Doing so would analyze and score collected vehicle data from different data quality dimensions to ensure data quality and provide more accurate insight into the collected vehicle data on both vehicle performances and driver performances.

With regard to claim 2,
	As discussed in claim 1, Young and Marrelli teach all the limitations therein.
Young further teaches
the method according to claim 1, wherein the scoring metrics are metrics determined as affecting benefit of data consumers from the data records or the data sources ([0033]-[0036]: the maneuvers, i.e., scoring metrics, along with respective weight factors are what affect the safety of the vehicles and the benefit of the vehicle owners).  

With regard to claim 3,
	As discussed in claim 1, Young and Marrelli teach all the limitations therein.
Marrelli further teaches
the method according to claim 1, wherein the scoring metrics consist of a list comprising: data integrity; data occurrence; data accuracy; and data freshness (Fig. 4; [0043]; [0057]; [0062]-[0064]: data quality metrics pertaining to validity, accuracy, and timeliness, wherein validity corresponds to “data integrity”, attribute percentage value corresponds to “data occurrence”, accuracy corresponds to “data accuracy”,  and timeliness corresponds to “data freshness”). 

With regard to claim 4,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data integrity indicates a validity of values of the data records within an acceptable range (Fig. 4, [0043]: a list of allowed or permitted data, etc. defines “an acceptable range” for a validity of values of the data records).  

With regard to claim 5,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data occurrence indicates a presence of a certain parameter or field occurring within the processed automotive data records ([0057]; [0062]-[0064]: attribute percentage value indicates in percentage of a presence of an attribute, i.e., “a certain parameter or field”, in the data records). 

With regard to claim 6,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data accuracy indicates an error rate of the processed automotive data records within a normalized unit system (Fig. 4, [0043]: error within a certain percentage corresponds to “an error rate”. [0082]: the overall dimension percentage value for the accuracy data quality dimension is typically normalized to an integer value between zero and one-hundred percent, i.e., “a normalized unit system”). 

With regard to claim 7,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data freshness indicates a level of latency of a data record within a specific timeframe (Fig. 4, [0043]: timeliness corresponds to “freshness”, and recency of data (e.g., hourly, etc.) is an example of “a level of latency of a data record” within an hour, i.e. “a specific timeframe”).

With regard to claim 8,
	As discussed in claim 1, Young and Marrelli teach all the limitations therein.
Young further teaches
the method according to claim 1, wherein said grading scheme assigns a different weight for same scoring metrics for different one of the automotive data consumption use cases (The score configuration illustrated in Fig. 3 represents one use case, but a plurality of use cases can be configured by adjusting the Score Weighting and Highlight Threshold for each maneuver defined in Score Type).

With regard to claim 10,
Young teaches
a system for scoring automotive data related to connected vehicles and originated from a plurality of data sources (Abstract; Fig. 1: a fleet of vehicles reads on both “connected vehicles” and “a plurality of data sources”), the system comprising: 
a computer processor (Abstract: a computer processor);
a server comprising a data scoring module implemented over the computer processor and configured to obtain processed automotive data records originated from a plurality of data sources related to a plurality of connected vehicles (Fig. 1, step 30; [0038]-[0040]: collect a set of driving data for each vehicle of a fleet of vehicles, wherein the set of driving data corresponds to “automotive data records”. [0066]: process the collected raw acceleration data before transmitting the data to a secure database, hence, “processed automotive data records”); and 
a plurality of clients connected to said server over a network and associated with a plurality of data consumers ([0031]: generate safety reports accessible via the Web to vehicle owners and to fleet managers detailing how their drivers operate their vehicles, wherein vehicle owners and fleet managers correspond to “a plurality of clients” and “a plurality of data consumers”, and reports accessible via the Web indicates “a network”), 
wherein said data scoring module comprises: 
a statistic information collector configured to collect statistic information from said processed automotive data records, based on selected scoring metrics, wherein said statistic information comprise real-time statistical representation of the processed automotive data records in view of the selected scoring metrics (Fig. 1; [0048]-[0050]: collect acceleration data for each vehicle for each maneuver defined in Fig. 3 and calculate individual score for each maneuver, where all maneuvers defined in Score Type 166 of Fig. 3 corresponds to “selected scoring metrics”, and acceleration data collected and scores calculated for each of the maneuvers correspond to “statistic information”, representative of real-time statistics of driver performance in terms of all the selected maneuvers); 
a grader configured to apply a grading scheme to the statistic information, to yield a score for at least one of: the data sources, the data records, wherein the grading scheme is tailored per one of a plurality of use cases for automotive data consumption ([0058]-[0059]: Fig. 3 illustrates “a grading scheme” that defines Score Weighting 162 and Highlight Threshold 164 for each maneuver Score Type 166. [0063]: Fig. 5 illustrates the scores calculated for each maneuver of each of the fleet of vehicles based on the grading scheme, hence, “applying a grading scheme … to yield a score for … the data records”. The score configuration illustrated in Fig. 3 represents one use case, but a plurality of use cases can be configured by adjusting the Score Weighting and Highlight Threshold for each maneuver defined in Score Type),
wherein the grader is further configured to repeat said applying of the grading scheme, based on respective association of the automotive data with the connective vehicles and further based on respective data type of the automotive data ([0061]-[0062]: run the report for a suitable period, e.g., one-week or longer reporting period. Fig. 6: Quick Time Range, Start Date, and End Date indicate running the report for different periods of time to monitor driver behavior over time. In combination, it teaches running the reports periodically. Since running the report involves applying the grading scheme in Fig. 3 as discussed above, hence, "repeating said applying of the grading scheme". Fig. 6; [0064]: the vehicles to be included in the report (button 290) indicates data based upon to generate the report is from what vehicles, hence, "respective association of the automotive data with the connective vehicles”. Fig. 5: columns Loaded Left Turn, Unloaded Turn, Speed, etc. are examples of different types of data collected from respective vehicles to run the report, hence, "respective data type of the automotive data").
Young does not teach
wherein the score indicates: data integrity; data occurrence; data accuracy; and data freshness, of the processed automotive data records. 
Marrelli teaches
wherein the score indicates: data integrity; data occurrence; data accuracy; and data freshness, of the processed automotive data records (Fig. 4; [0043]; [0057]; [0062]-[0064]: data quality percentage scores correspond to “the score”; data quality metrics pertaining to validity, accuracy, and timeliness, wherein validity corresponds to “data integrity”, attribute percentage value corresponds to “data occurrence”, accuracy corresponds to “data accuracy”,  and timeliness corresponds to “data freshness”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Marrelli to include data integrity, data occurrence, data accuracy, and data freshness in the scoring metrics. Doing so would analyze and score collected vehicle data from different data quality dimensions to ensure data quality and provide more accurate insight into the collected vehicle data on both vehicle performances and driver performances.

With regard to claim 11,
	As discussed in claim 10, Young and Marrelli teach all the limitations therein.
Young further teaches
the system according to claim 10, wherein the scoring metrics are metrics determined as affecting benefit of data consumers from the data records or the data sources ([0033]-[0036]: the maneuvers, i.e., scoring metrics, along with respective weight factors are what affect the safety of the vehicles and the benefit of the vehicle owners). 

With regard to claim 12,
	As discussed in claim 10, Young and Marrelli teach all the limitations therein.
Marrelli further teaches
the system according to claim 10, wherein the scoring metrics consist of a list comprising: data integrity; data occurrence; data accuracy; and data freshness (Fig. 4; [0043]; [0057]; [0062]-[0064]: data quality metrics pertaining to validity, accuracy, and timeliness, wherein validity corresponds to “data integrity”, attribute percentage value corresponds to “data occurrence”, accuracy corresponds to “data accuracy”,  and timeliness corresponds to “data freshness”). 

With regard to claim 13,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data integrity indicates a validity of values of the data records within an acceptable range (Fig. 4, [0043]: a list of allowed or permitted data, etc. defines “an acceptable range” for a validity of values of the data records).

With regard to claim 14,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data occurrence indicates a presence of a certain parameter or field occurring within the processed automotive data records ([0057]; [0062]-[0064]: attribute percentage value indicates in percentage of a presence of an attribute, i.e., “a certain parameter or field”, in the data records).

With regard to claim 15,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data accuracy indicates an error rate of the processed automotive data records within a normalized unit system (Fig. 4, [0043]: error within a certain percentage corresponds to “an error rate”. [0082]: the overall dimension percentage value for the accuracy data quality dimension is typically normalized to an integer value between zero and one-hundred percent, i.e., “a normalized unit system”).

With regard to claim 16,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data freshness indicates a level of latency a data record within a specific timeframe (Fig. 4, [0043]: timeliness corresponds to “freshness”, and recency of data (e.g., hourly, etc.) is an example of “a level of latency of a data record” within an hour, i.e. “a specific timeframe”).

With regard to claim 17,
	As discussed in claim 10, Young and Marrelli teach all the limitations therein.
Young further teaches
the system according to claim 10, wherein said grading scheme assigns a different weight for same scoring metrics for different one of the automotive data consumption use cases (The score configuration illustrated in Fig. 3 represents one use case, but a plurality of use cases can be configured by adjusting the Score Weighting and Highlight Threshold for each maneuver defined in Score Type).

With regard to claim 19,
Young teaches
a non-transitory computer readable medium for scoring automotive data related to connected vehicles and originated from a plurality of data sources (Abstract; Fig. 1: a fleet of vehicles reads on both “connected vehicles” and “a plurality of data sources”), the computer readable medium comprising a set of instructions that when executed cause at least one computer processor (Abstract: a computer processor) to:
obtain processed automotive data records originated from a plurality of data sources related to a plurality of connected vehicles (Fig. 1, step 30; [0038]-[0040]: collect a set of driving data for each vehicle of a fleet of vehicles, wherein the set of driving data corresponds to “automotive data records”. [0066]: process the collected raw acceleration data before transmitting the data to a secure database, hence, “processed automotive data records”); 
collect statistic information from said processed automotive data records, based on selected scoring metrics, wherein said statistic information comprise real-time statistical representation of the processed automotive data records in view of the selected scoring metrics (Fig. 1; [0048]-[0050]: collect acceleration data for each vehicle for each maneuver defined in Fig. 3 and calculate individual score for each maneuver, where all maneuvers defined in Score Type 166 of Fig. 3 corresponds to “selected scoring metrics”, and acceleration data collected and scores calculated for each of the maneuvers correspond to “statistic information”, representative of real-time statistics of driver performance in terms of all the selected maneuvers); 
apply a grading scheme to the statistic information, to yield a score for at least one of: the data sources, the data records, wherein the grading scheme is tailored per one of a plurality of use cases for automotive data consumption ([0058]-[0059]: Fig. 3 illustrates “a grading scheme” that defines Score Weighting 162 and Highlight Threshold 164 for each maneuver Score Type 166. [0063]: Fig. 5 illustrates the scores calculated for each maneuver of each of the fleet of vehicles based on the grading scheme, hence, “applying a grading scheme … to yield a score for … the data records”. The score configuration illustrated in Fig. 3 represents one use case, but a plurality of use cases can be configured by adjusting the Score Weighting and Highlight Threshold for each maneuver defined in Score Type); and 
repeat said applying of the grading scheme, based on respective association of the automotive data with the connective vehicles and further based on respective data type of the automotive data ([0061]-[0062]: run the report for a suitable period, e.g., one-week or longer reporting period. Fig. 6: Quick Time Range, Start Date, and End Date indicate running the report for different periods of time to monitor driver behavior over time. In combination, it teaches running the reports periodically. Since running the report involves applying the grading scheme in Fig. 3 as discussed above, hence, "repeating said applying of the grading scheme". Fig. 6; [0064]: the vehicles to be included in the report (button 290) indicates data based upon to generate the report is from what vehicles, hence, "respective association of the automotive data with the connective vehicles”. Fig. 5: columns Loaded Left Turn, Unloaded Turn, Speed, etc. are examples of different types of data collected from respective vehicles to run the report, hence, "respective data type of the automotive data").
Young does not teach
wherein the score indicates: data integrity; data occurrence; data accuracy; and data freshness, of the processed automotive data records. 
Marrelli teaches
wherein the score indicates: data integrity; data occurrence; data accuracy; and data freshness, of the processed automotive data records (Fig. 4; [0043]; [0057]; [0062]-[0064]: data quality percentage scores correspond to “the score”; data quality metrics pertaining to validity, accuracy, and timeliness, wherein validity corresponds to “data integrity”, attribute percentage value corresponds to “data occurrence”, accuracy corresponds to “data accuracy”,  and timeliness corresponds to “data freshness”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Marrelli to include data integrity, data occurrence, data accuracy, and data freshness in the scoring metrics. Doing so would analyze and score collected vehicle data from different data quality dimensions to ensure data quality and provide more accurate insight into the collected vehicle data on both vehicle performances and driver performances.

With regard to claim 20,
	As discussed in claim 19, Young and Marrelli teach all the limitations therein.
Young further teaches
the non-transitory computer readable medium according to claim 19, wherein the scoring metrics are metrics determined as affecting benefit of data consumers from the data records or the data sources ([0033]-[0036]: the maneuvers, i.e., scoring metrics, along with respective weight factors are what affect the safety of the vehicles and the benefit of the vehicle owners).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20080255869 A1), in view of Marrelli et al. (US 20160070725 A1), and in further view of Smith (US 9529851 B1).

With regard to claim 9,
	As discussed in claim 1, Young and Marrelli teach all the limitations therein.
Young and Marrelli do not teach
the method according to claim 1, wherein the processed automotive data records comprise raw automotive data records that have been normalized and anonymized.
Smith teaches
the method according to claim 1, wherein the processed automotive data records comprise raw automotive data records that have been normalized and anonymized (Col. 8, lines 49-62: converting the standardized data into the specific format used by the data quality evaluation system corresponds to normalization; Col. 9, lines 20-46: anonymize information of the data furnishers for peer data quality review).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young and Marrelli to incorporate the teachings of Smith to normalize and anonymize collected automotive data records. Doing so would convert collected data into a format used by the data analysis system to facilitate data quality analysis and protect data furnishers’ privacy at the same time.

With regard to claim 18,
	As discussed in claim 10, Young and Marrelli teach all the limitations therein.
Young and Marrelli do not teach
the system according to claim 10, wherein the processed automotive data records originate in raw automotive data records that have been normalized and anonymized.
Smith teaches
the system according to claim 10, wherein the processed automotive data records originate in raw automotive data records that have been normalized and anonymized (Col. 8, lines 49-62: converting the standardized data into the specific format used by the data quality evaluation system corresponds to normalization; Col. 9, lines 20-46: anonymize information of the data furnishers for peer data quality review).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young and Marrelli to incorporate the teachings of Smith to normalize and anonymize collected automotive data records. Doing so would convert collected data into a format used by the data analysis system to facilitate data quality analysis and protect data furnishers’ privacy at the same time.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168